UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
TY CLEVENGER,

                            Plaintiff,                                       MEMORANDUM & ORDER
                                                                               18 CV 1568 (LB)
           -against-

U.S. DEPARTMENT OF JUSTICE, FEDERAL BUREAU
OF INVESTIGATION, and NATIONAL SECURITY
AGENCY,

                           Defendants.
-------------------------------------------------------------------------X
BLOOM, United States Magistrate Judge:

           Plaintiff, Ty Clevenger, moves for reconsideration of the Court’s April 3, 2020 Order,

granting defendants’ motion for summary judgment and denying plaintiff’s motion for partial

summary judgment. ECF No. 60. Defendants oppose the request. ECF No. 62. For the following

reasons, plaintiff’s motion for reconsideration is denied. 1

                              BACKGROUND 2 AND PROCEDURAL HISTORY

      Plaintiff commenced this action on March 14, 2018, challenging defendants’ responses and

redactions to his FOIA requests submitted on March 7, 2017, September 1, 2017, October 1, 2017,

and October 10, 2017. See Am. Compl. ¶¶ 7, 9–12, 13, 14. Defendants answered plaintiff’s

amended complaint on July 11, 2018 and provided plaintiff with their final response to plaintiff’s

FOIA requests on or around December 12, 2018. Defendants supplemented their response to

plaintiff on July 23, 2019. Plaintiff moved for partial summary judgment on September 17, 2019,

and defendants cross-moved for summary judgment on October 1, 2019. On April 3, 2020, the

Court denied plaintiff’s motion for partial summary judgment and granted defendants’ motion for



1
    The parties consented to a Magistrate Judge for all purposes. See 28 U.S.C. 636(c); ECF No. 20.
2
    The background of this case is set forth in the Court’s April 3, 2020 Memorandum and Order. ECF No. 58

                                                         1
summary judgment. ECF No. 58. Plaintiff now moves for reconsideration of the Court’s April 3,

2020 Memorandum and Order. ECF No. 60.

                                              DISCUSSION

    I.      Standard of Review

    The standard for a motion for reconsideration in the Second Circuit “is strict, and

reconsideration will generally be denied unless the moving party can point to controlling decisions

or data that the court overlooked[.]” Van Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 54 (2d

Cir. 2019) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)); Shalto v. SFL

Pizza Corp., No. 19 CV 1687, 2020 WL 3960506, at *1 (E.D.N.Y. July 13, 2020). Reconsideration

is generally appropriate if the Court “overlooked controlling decisions or factual matters that were

put before it on the underlying motion”. Eisemann v. Greene, 204 F.3d 393, 395 (2d Cir. 2000)

(per curiam). It is thus well-settled that a motion for reconsideration is “not a vehicle for relitigating

old issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple.” Salveson v. JP Morgan Chase & Co., 663 F. App’x 71, 75–76 (2d

Cir. 2016) (quoting Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012));

Shrader, 70 F.3d at 257.

         The three grounds for granting a motion for reconsideration are: (1) “intervening change

of controlling law”; (2) “the availability of new evidence”; or (3) a “need to correct a clear error

or prevent manifest injustice.” Virgin Atl. Airways Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (quoting 18 C. Wright, A. Miller & E. Cooper, Fed. Practice & Procedure, §

4478 at 790); Kelwin Inkwel, LLC v. PNC Merch. Servs. Co., L.P., No. 17 CV 6255, 2019 WL

6134164, at *1 (E.D.N.Y. Nov. 19, 2019). Courts narrowly construe and strictly apply these

principles in order to avoid “repetitive arguments on issues that have already been considered fully


                                                    2
by the court.” Suffolk Fed. Credit Union v. Cumis Ins. Soc., Inc., 958 F. Supp. 2d 399, 402

(E.D.N.Y. 2013) (citation omitted).

    II.      The Adequacy of the FBI’s Search for Records Concerning Seth Rich

          Plaintiff moves the Court to reconsider pages 15–19 of the April 3, 2020 Memorandum

and Order, concerning the adequacy of the FBI’s search for records concerning Seth Rich. 3 See

Pl.’s Mt. for Reconsideration. ECF No. 60 at 1. Plaintiff submits new evidence to the Court, the

deposition transcript of Deborah Sines, former Assistant United States Attorney assigned to the

Seth Rich case. 4 See ECF No. 60-1, Deposition of Deborah Sines (“Sines Dep.”). Plaintiff argues

that in light of Ms. Sines’ testimony, he demonstrates that the FBI failed to conduct a reasonable

search for records concerning Seth Rich. Id. at 2–3. Plaintiff further argues that the Court failed to

address the relevance of emails located at the Washington Field Office (“WFO”), and overlooked

controlling law, specifically Knight First Amendment Inst. At Columbia Univ. v. U.S. Dep’t of

Homeland Sec., 407 F. Supp. 3d 311, 324 (S.D.N.Y. 2019).

          a. Deborah Sines’ Deposition Testimony

          Plaintiff posits Ms. Sines’ deposition testimony as new evidence that calls into question

the adequacy of the FBI’s search for records concerning Seth Rich. Plaintiff states that Ms. Sines

testified that “[f]ollowing Mr. Rich’s death, the FBI investigated attempts to hack into his

electronic accounts. Transcript 38–39. The FBI also examined Mr. Rich’s laptop computer. Id.;”

“She exchanged emails with FBI personnel regarding Seth Rich. Id. at 35;” [and] “She reported

her concerns about Seth Rich to Special Counsel Robert Mueller, and she was interviewed by a



3
  Plaintiff’s September 1, 2017 FOIA request to the FBI was for “all records and correspondence pertaining to Seth
Conrad Rich, who was murdered in the District of Columbia on or about July 10, 2016.” The September 1, 2017
request is the only request at issue in the instant motion for reconsideration.
4
  Ms. Sines’ deposition was taken in Butowsky v. Fokenflik, et al., 4:18 cv 442 (ALM) (E.D. Tex.).

                                                        3
prosecutor and an FBI agent assigned to Mr. Mueller’s team. Id. at 30–31.” Pl.’s Mt. for

Reconsideration at 2.

       As discussed in the Court’s April 3, 2020 Memorandum and Order, the defending agency

bears the burden of establishing the adequacy of its search, and it may satisfy this burden by

submitting “[a]ffidavits or declarations supplying facts indicating that the agency has conducted a

thorough search[.]” Long v. Office of Pers. Mgmt., 692 F.3d 185, 190–91 (2d Cir. 2012) (quoting

Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994)). “Under this standard, the relevant

question ‘is not whether there might exist any other documents possibly responsive to the request,

but rather whether the search for those documents was adequate’ under the particular

circumstances of the case.” Bloomgarden v. U.S. Dep’t of Justice, 10 F. Supp. 3d 146, 152 (D.D.C.

2014) (quoting Weisberg v. U.S. Dep’t. of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984)).

       “[A]gency affidavits must show that the agency made a good faith effort to search for the

requested documents, using methods ‘reasonably calculated’ to produce documents responsive to

the FOIA request.” Seife v. U.S. Dep’t of State, 298 F. Supp. 3d 592, 607 (S.D.N.Y. 2018) (quoting

Garcia v. U.S. Dep’t of Justice, Office of Info. & Privacy, 181 F. Supp. 2d 356, 366 (S.D.N.Y.

2002)). “[A]n agency’s search need not be perfect, but rather need only be reasonable.” Grand

Cent. P’ship v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999) (citation and internal quotation marks

omitted). Thus, “[t]he adequacy of a search is not measured by its results, but rather by its method,”

and “a search is not inadequate” because it does not identify the entire universe of responsive

records. New York Times Co. v. U.S. Dep’t of Justice, 756 F.3d 100, 123–124 (2d Cir.), opinion

amended on denial of reh’g, 758 F.3d 436 (2d Cir. 2014), supplemented, 762 F.3d 233 (2d Cir.

2014); see also, e.g., Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990) (“A

reasonably detailed affidavit, setting forth the search terms and the type of search performed, and



                                                  4
averring that all files likely to contain responsive materials (if such records exist) were searched,

is necessary to afford a FOIA requester an opportunity to challenge the adequacy of the search and

to allow the district court to determine if the search was adequate in order to grant summary

judgment.”); Nat’l Immigration Project of the Nat. Lawyers Guild v. U.S. Dep’t of Homeland Sec.,

No. 11 Civ. 3235, 2012 WL 6809301, at *4 (S.D.N.Y. Dec. 27, 2012) (“An agency’s affidavits or

declarations should set forth the search terms and the type of search performed . . . . [and must]

supply more than glib government assertions of complete disclosure or retrieval.”) (citations and

internal quotation marks omitted).

       Plaintiff’s new evidence, Ms. Sines’ deposition testimony, fails to rebut the adequacy of

the FBI’s search. First, as the Government argues, and plaintiff concedes, these portions of Ms.

Sines’ deposition testimony regarding concerns she reported to Special Counsel Robert Mueller as

well as any subsequent interview with the FBI agent or prosecutor are inapposite as those

interactions took place after the Government’s initial search in September 2017. See Defs.’ Opp.

Mem. of Law at 11; Pl.’s Reply Mem. at 4. Fox News Network, LLC v. U.S. Dep’t of The

Treasury, 739 F. Supp. 2d 515, 536 (S.D.N.Y. 2010) (“courts have consistently held that an agency

may limit its FOIA search to records created on or before the date of the commencement of the

search.”); Edmonds Inst. v. U.S. Dep’t of Interior, 383 F. Supp. 2d 105, 111 (D.D.C. 2005) (start

of search as cut-off date is reasonable); Defenders of Wildlife v. U.S. Dep’t of Interior, 314

F.Supp.2d 1, 12 n. 10 (D.D.C. 2004) (same); see also Physicians for Human Rights v. U.S. Dep’t

of Def., 675 F. Supp. 2d 149, 164 (D.D.C. 2009) (citing Edmonds with approval). Thus, any

records regarding Ms. Sines’ concerns as reported to Special Counsel Mueller or any subsequent

interview would not have been within the FBI’s original search in September 2017.




                                                 5
         Plaintiff further cites Ms. Sines’ testimony that following Mr. Rich’s death, the FBI

investigated attempts to hack into his electronic accounts, examining Mr. Rich’s laptop computer,

and that Ms. Sines exchanged emails with FBI personnel regarding Seth Rich. Pl.’s Mt. for

Reconsideration at 2.

         The Government argues that plaintiff misstates Ms. Sines’ testimony, and that Ms. Sines

actually testified that she was “not allowed to answer” and “not allowed to say that the FBI or

anybody else looked at Seth’s computers.” Defs.’ Opp. Mem. of Law at 12. Plaintiff refutes the

Government’s position, stating that in context, “Ms. Sines admitted that she told journalist Michael

Isikoff that the FBI examined Mr. Rich’s computer.” 5 Pl.’s Reply Mem. at 3.

         Ms. Sines’ testimony regarding whether the FBI examined Seth Rich’s computer is

admittedly unclear. When asked about the FBI examining Seth Rich’s computers, Ms. Sines

testified as follows:

                 Q: So based on what you have here, is it -- is it -- so you are, in fact, saying
         that there was at least some investigation of his computer by the FBI; correct?

                 A: Not in -- how do I put this? I -- this is one of the things I’ve been
         instructed I’m not allowed to answer. And I’m trying to find a way -- let me check
         my affidavit. If it’s in the affidavit, maybe the Department would -- hold on.

                 A: Wow. It looks like -- well, I think paragraphs 12 and 13 answer that. It’s
         just that I did not have permission to tell Michael Isikoff or anyone else who
         examined Seth Rich’s computers.

               Q: Okay. But based on your affidavit, you can now say that the FBI
         examined his computers; is that correct.

                 A: Just a minute. No. I’m allowed to say I’m aware of no evidence of any
         contact between Seth or Aaron Rich and WikiLeaks . . . but I’m not allowed to say
         that the FBI or anybody else looked at Seth’s computers.

Sines Dep. at 33:11–25; 34:1–17;


5
 Michael Isikoff is the producer of a podcast titled “Conspiracyland.” Ms. Sines was interviewed by Isikoff for his
podcast. Quotes from Isikoff in Ms. Sines’ deposition transcript were taken from that interview. See ECF No. 44.

                                                         6
               Q: Can you say whether or not his work computer was examined by the
       FBI?
               A: I’m not supposed to answer that.

              Q: Can you say, though, that his work computer was examined by law
       enforcement?

               A: I’m not supposed to answer that.

Sines Dep. at 35:21–36:5.

                Q: And let’s go to the next paragraph on the first page. Isikoff is quoted --
       it’s in the bottom paragraph -- as it turned out, there was one sliver of truth in the
       Fox story. The FBI had been examining Seth’s computer. Did you tell Mr. Isikoff
       that?

               A: I -- I -- I -- I guess I did. How else would he know it?

               Q: Okay. And as far as you know to this day were your statements to Mr.
       Isikoff in that regard truthful?

               A: Yes.

Sines Dep. 37:12.

       Ms. Sines’ deposition testimony raises as many questions as it may answer. However, it is

not the Court’s job to assess Ms. Sines’ credibility or interpret her testimony in a wholly separate

case. Rather, the Court must determine whether the FBI conducted an adequate search designed to

reasonably locate documents in response plaintiff’s FOIA request.

       As outlined in the Court’s April 3, 2020 Memorandum and Order, the FBI submitted David

M. Hardy’s declaration to substantiate the adequacy of its search. See Hardy Decl. The Record

Information/Dissemination Section (“RIDS”) conducted an index search of CRS for responsive

records employing the Universal Index application of Automated Case Support. The FBI

conducted a three-way search using the name “Seth Conrad Rich.” Hardy Decl. ¶ 19. No

responsive main or reference records were located. Id. at ¶ 20. The FBI also searched its Sentinel

index using the same original search, and the Sentinel search found no responsive main or record

                                                 7
files. Hardy Decl. ¶ 20. RIDS conducted the CRS index searches because they encompass

information about “individuals, organizations, events and other subjects of investigative interest

for future retrieval,” and given the nature of plaintiff’s request, if they existed, such records would

be reasonably expected to be located in the CRS. Hardy decl. ¶ 21. Additionally, the FBI contacted

the WFO twice, and confirmed that the WFO did not open an investigation into Seth Rich’s

murder. Hardy Decl. ¶¶ 22–23.

       The Hardy Declaration suffices to establish that the search the FBI conducted was

“reasonably calculated” to locate responsive documents. Seife, 298 F.Supp.3d at 607. The Hardy

Declaration describes the structures of CRS and Sentinel in detail, explains the search terms used,

and demonstrates why the records plaintiff requested were reasonably expected to be located in

the CRS using the CRS index searches. Additionally, the FBI contacted the WFO twice and

confirmed that the WFO did not open an investigation into Seth Rich’s murder. See Nolen v. Dep’t

of Justice, 146 F.Supp.3d 89, 97 (D.D.C. 2015) (“[A] search is generally adequate where the

agency has sufficiently explained its search process[.]” (citation omitted)).

       Moreover, Mr. Hardy declared that if Computer Analysis Response Team (“CART”)

records existed, they would have been located through the FBI’s CRS searches, Hardy Decl. at 9

n. 6, and Ms. Sines’ deposition does not rebut the adequacy of the FBI’s search or Mr. Hardy’s

declaration. Similarly, plaintiff’s assertion that Seth Rich’s computer was examined does not

undermine the FBI’s assertions that records that were pertinent or of investigative significance

would have been logged into the CRS. As the Court stated in its April 3, 2020 Memorandum and

Order, the failure to locate every document in existence or explore every database plaintiff

suggests, is not indicative of an unreasonable search as the “standard does not demand perfection,

and [] failure to return all responsive documents is not necessarily inconsistent with reasonableness



                                                  8
. . . .” Adamowicz v. Internal Revenue Serv., 552 F. Supp. 2d 355, 361 (S.D.N.Y. 2008). “The

adequacy of a FOIA search is generally determined not by the fruits of the search, but by the

appropriateness of the methods used to carry out the search.” Iturralde v. Comptroller of Currency,

315 F.3d 311, 315–16 (D.C. Cir. 2003). Thus, the FBI has established that it conducted an adequate

search for records regarding Seth Rich. Plaintiff states that in light of Ms. Sines’ deposition “either

the FBI’s index systems are not nearly so reliable as Mr. Hardy suggests, or the FBI is deliberately

hiding records about Seth Rich.” Pl.’s Mt. for Reconsideration at 4. Plaintiff is entitled to his

beliefs, but his either/or insinuation does not meet the strict standard for reconsideration. 6

        b. Judicial Watch Emails

         Plaintiff’s motion also asks the Court to address the relevancy of a Judicial Watch email

chain that originated in the WFO that contained the subject line, Seth Rich. The email chain was

produced in response to another FOIA requester, who was seeking communications between FBI

official Peter Strzok and FBI attorney Lisa Page. See Pl.’s Mt. for Reconsideration at 2; Def.s’

Mem. of Law at 13. Plaintiff incorrectly argues that the Court’s Memorandum and Order did not

address the Judicial Watch emails. 7 The Court contemplated the existence of responsive CART

and WFO records that may not have been identified in the FBI’s initial search:

        Even if there were responsive CART records or WFO records that were not
        identified in the FBI’s search, the fact that the initial searches did not locate these
        documents does not support a finding of bad faith, as the FBI is not required to
        locate every responsive document in existence in order for a search to be considered
        reasonable. Conti v. U.S. Dep’t of Homeland Sec., No. 12 CV 5827, 2014 WL
        1274517, at *15 (S.D.N.Y. Mar. 24, 2014) (“[M]any courts have rejected the
        argument that the discovery of additional documents or later discovery of missing
        files renders a search unreasonable or conducted in bad faith.”); Taggart v. Office
        of the Inspector Gen., No. 10 Civ. 5447, 2011 WL 13128214 (S.D.N.Y. Sept. 22,


6
  Plaintiff may of course pursue other FOIA requests based on the communications disclosed in the Butowsky case.
However, the adequacy of the FBI’s search herein has been established.
7
  The Court also denied an evidentiary hearing and motion to produce judicial watch emails for in camera review on
February 12, 2020. See February 12, 2020 ECF Order.

                                                        9
       2011), aff’d sub nom. Taggart v. Office of Inspector Gen. (OIG), 530 F. App’x 17
       (2d Cir. 2013), at *8 (“[A] reviewing court must consider ‘whether the search was
       reasonably calculated to discover the requested documents, not whether it actually
       uncovered every document extant.’”) (quoting Grand Cent. P’Ship, 166 F.3d at
       489). In any event, other than plaintiff’s conclusory statements, there is no record
       evidence that the FBI has acted in bad faith in this matter.

See ECF No. 58 n. 16.

       Plaintiff cites Knight First Amendment Inst. at Columbia Univ., 407 F. Supp. 3d at 324,

and argues that the FBI was required to search all locations likely to contain responsive records,

not simply where the records are “most likely” to be found. Id. Therefore, plaintiff posits that the

Court’s Memorandum and Order cannot be reconciled with Knight as the FBI should have

searched the WFO for responsive records as this was a place where records were known to exist.

Pl.’s Reply Mem. at 4.

       Plaintiff’s argument ignores that the Hardy declaration states that the FBI contacted the

WFO twice, on June 21, 2017 before plaintiff’s September 1, 2017 FOIA request, and again on

April 4, 2018, and was told that the WFO did not open an investigation into the murder of Seth

Rich. Hardy Decl. ¶¶ 22–24. Thus, at the time the FBI commenced their search, the WFO was

contacted. As the FBI was told that the WFO did not investigate Seth Rich’s murder, the FBI’s

search was reasonably calculated to lead to responsive records, and the subsequent discovery of

records does not undermine the adequacy of the FBI’s search. See Dillon v. Dep’t of Justice, 102

F. Supp. 3d 272, 285 (D.D.C. 2015) (rejecting plaintiff’s argument that the FBI’s search was

inadequate because it failed to search email systems not indexed in CRS.”)

       The Court already considered and rejected plaintiff’s argument regarding responsive

records within the WFO. A motion for reconsideration is an extraordinary remedy.

Reconsideration is not granted based on arguments that were already examined and rejected by the

Court. Plaintiff fails to introduce facts or controlling authority that would “reasonably be expected

                                                 10
to alter the conclusion reached by the court[.]” Shrader, 70 F.2d at 257. Therefore, the Court denies

plaintiff’s motion for reconsideration.

SO ORDERED.
                                                                    /S/              f
                                                      LOIS BLOOM
                                                      United States Magistrate Judge

Dated: August 21, 2020
       Brooklyn, New York




                                                 11
